Citation Nr: 1539551	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-49 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the right and left leg, to include as secondary to service-connected frostbite residuals and/or Raynaud's phenomenon.

2.  Entitlement to an effective date earlier than February 22, 2013 for the award of service connection for Raynaud's phenomenon.

3.  Entitlement to an initial rating in excess of 40 percent for Raynaud's phenomenon. 


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1949 to June 1952.

This appeal to the Board of Veterans' Appeals  (Board) arose from a May 2009 rating decision in which the RO, inter alia, denied service connection for what was then characterized as arthritis of the knees (now arthritis of the right and left legs).  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge in Washington, D.C.  However, in a March 2010 letter, the Veteran cancelled his hearing request.

The Board previously denied the above-noted claim in July 2011.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) and, in January 2012, the Court granted a joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  As a result, in August 2012, the Board remanded the Veteran's claim to the AOJ for notice and development; specifically, for  issuance of a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain additional evidence not then of record.  Such a letter was sent in April 2013.  Later that month, the Veteran provided additional evidence, in the form of a medical opinion from Dr. D.B.M., in which the doctor opined as to a link between the Veteran's cold exposure in service and his Raynaud's phenomenon, claimed as peripheral neuropathy.

In a brief filed in November 2013, the Veteran's attorney indicated that the Veteran's arthritis of the right and left leg should be considered as secondary to his service connected frostbite residuals and/or service-connected Raynaud's phenomenon, claimed as peripheral neuropathy.  

In January 2014, the Board again remanded the claim for further development to include a VA examination that addressed the issue of secondary service connection.  The Veteran underwent a VA examination in October 2014.

The appeal concerning the Veteran's Raynaud's phenomenon  arose from a November 2013 rating decision in which the RO granted service connection and assigned an initial 40 percent rating, effective February 22, 2013 for Raynaud's phenomenon, claimed as peripheral neuropathy.  In October 2014, the Veteran filed a NOD as to the assigned disability rating and the effective date.  A SOC that addressed the assigned rating was issued in July 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2015.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claims on appeal is warranted.

Initially, the Board notes that, following the award of service connection for Raynaud's phenomenon, in his February 2013 NOD, the Veteran indicated his disagreement not only with the assigned rating, but also the effective date assigned.  However, the SOC issued in July 2015 only addressed the matter of the disability evaluation.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded for the  AOJ to issue an SOC on the matter of an earlier effective date, and to afford the Veteran the opportunity to perfect an appeal as to that issue.  

The Board also points out that, as any decision with respect to the claim for an earlier effective date of the award of service connection may affect the period of evaluation for determining whether a higher initial or staged rating is warranted for that disability,  these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the disability evaluation claim at this juncture would be premature.  Hence, a remand of this matter is warranted, as well.

As for the service connection claim, the Veteran alleges that current arthritis of each leg is directly related to service as due to cold exposure, or is secondary to either his service-connected frostbite residuals of the right and left foot, or his Raynaud's phenomenon (claimed as peripheral neuropathy). 

In October 2014, the Veteran was afforded a VA examination to assess the nature and etiology of his arthritis of the right and left leg.  After examining the Veteran, the VA examiner confirmed diagnoses of both left knee arthritis and right knee arthritis.  The VA examiner reviewed and discussed the Veteran's history of knee pain, noting that there was no evidence in the claims file of arthritis during service, and that it began years after.  The examiner concluded that the Veteran's arthritis of the right and left leg was less likely than not caused by or a result of an in-service injury, event or illness.  As rationale for this conclusion, she restated her finding that the record was silent as to any arthritis during service.  It is unclear from the examination report whether the examiner fully considered all of the Veteran's assertions in determining that there was no direct connection between his military service and his arthritis.  In addition, the Board notes that the examiner subsequently provided a rationale for her conclusion that there was no relationship between arthritis and cold exposure, finding that current medical literature does not support such a link.  However, in July 2015, the Veteran submitted a medical article describing a link between frostbite and arthritis.  

As for the matter of secondary service connection, the examiner was asked to determine if the Veteran's arthritis was at least as likely as not proximately caused, or aggravated (that is, permanently worsened) beyond its natural progress, by the service-connected frostbite residuals of each foot and/or by service-connected Raynaud's phenomenon, claimed as peripheral neuropathy.  The examiner concluded that it was less likely than not that the arthritis was due to or a result of the Veteran's "service-connected condition."  The examiner did not indicate which service-connected condition to which she was referring.  In addition, there was no discussion of the Veteran's Raynaud's phenomenon.

The Board also notes that, in its January 2014 remand directives,  the examiner was asked to consider and discuss the February 2013 medical opinion by Dr. D.B.M., as well as an article on Raynaud's phenomenon, received from the Veteran in November 2013.  However, neither the doctor's letter nor the article was addressed in the examiner's opinion.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under these circumstances, the Board finds that the medical opinion evidence currently of record is inadequate, and that a new examination and opinion-one which takes into consideration all of the evidence of record, to include the Veteran's assertions, other evidence and opinion of record, and the newly-submitted medical article-is needed.   See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner must adequately address whether there exists a direct etiological relationship between arthritis affecting each leg and service, or a secondary relationship between the Veteran's arthritis and his service-connected frostbite residuals and/or Raynaud's phenomenon.

Prior to arranging to obtain further examination and opinion in this appeal, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include outstanding VA treatment records.  Notably, as VA treatment records dated through July 2015 have been associated with the claims file, the AOJ should obtain records of VA treatment since that date. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC on the matter of entitlement to an earlier effective date for the award of service connection for Raynaud's phenomenon, along with a VA Form 9, and afford the Veteran the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue. 

The Veteran and his attorney are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, as regards the matter of entitlement to an earlier effective for the award of service connection for Raynaud's, within 60 days of the issuance of the SOC.

2.  Obtain from the Canandaigua VAMC (and any other pertinent VA treating facility) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from July 2015, forward.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for a VA examination in conjunction with his service connection claim for arthritis of the legs.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/report must reflect full consideration of the Veteran's documented medical history and assertions.

Clinical diagnoses for all areas of each leg affected by arthritis should be made.

Then, for each such diagnosed disability, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability (a) had its onset during the Veteran's period of active service from January 1949 to June 1952; (b), was first manifested during the first-post service year; or (c) is otherwise medically related to any event, injury, or disease during service, to include cold exposure therein.

For any diagnosed disability deemed not medically-related to service, the examiner should also opine whether it is at least as likely as not that the disability (a) was caused, OR (b) is aggravated (i.e., worsened beyond its natural progression) by the Veteran's service-connected frostbite residuals of both feet and/or his service-connected Raynaud's phenomenon (addressing both disabilities).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

In addressing the above, the examiner must specifically consider and discuss all medical and other objective  evidence of record-to specifically all eservice  include the February 2013 opinion of Dr. D.B.M., the article on Raynaud's phenomenon (received in November 2013), and the article on frostbite and arthritis (received in July 2015), as well as VA treatment records and examination reports.  The examiner must also consider and discuss all lay assertions, to include the Veteran's assertions as to the nature, onset and continuity of symptoms.  

All examination findings/testing results, along with complete, complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).




